Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 9-11, 13, 14, 16, 18-22, 24, 25, 27 and 29 are currently pending in the instant application.

Response to Election/Restriction
Applicant's election with traverse of Group IV, claims 20, 22, 24 and 25, directed to a method of forming a molecule of Formula (I); and the election of Species as follows: 
Species (A): wherein the single specific structure of the molecule according to formula (I) including all substitutions for B1, M, L1, O, G, L2, B2, K and P (claim 20) comprise: B1 at position 1 is a peptide; M = 5; L1 = PEG; O = 1; G is an oligonucleotide comprising 5 coding regions; L2 = PEG; B2 at position 1 is a secondary amine; K = 5; and P = 1.
Species (D): wherein the specific structure of the molecule according to formula (II) including all substitutions for B1, M-1, L1, O, G, L2, B2, K-1 and P (instant claim 20) comprises: B1 at position 1 is a peptide; M = 5; L1 = PEG; O = 1; G is an oligonucleotide comprising 5 coding regions; L2 = PEG; B2 at position 1 is a secondary amine; K = 5; and P = 1, in the reply filed on October 20, 2022 is acknowledged.  

Please Note: Group V (claims 21 and 27) has been rejoined with Group IV (claims 20, 22, 24 ad 25).

Response to Traversal 
The traversal is on the grounds that: (a) regarding Groups IV-VI, Applicant asserts that Groups IV-VI are unified by a common technical feature, which is the novel means of making multifunctional molecules as indicated in the as-filed Specification; and that Keefe does not disclose the process as recited in Group VI (Applicant Remarks, pg. 2, last partial paragraph through pg. 4, first full paragraph).
Regarding (a), Applicant’s arguments have been fully considered and they are not found persuasive. As an initial matter, Applicant cites references 2-5 as supporting the novelty of the instant invention; however, no corresponding references are provided (See; Applicant Remarks, pg. 3, first full paragraph, lines 1-3). Additionally, it is noted that the Keefe et al. reference need only teach the elements of the technical feature shared between Group I-VI. As noted in the rejection of record, the technical feature shared between Groups I-VI appears to be an oligonucleotide comprising regions, wherein Keefe et al. teach oligonucleotides comprising a headpiece; a first functional group; a second functional group; nc number of additional components; and nt number of additional oligonucleotide tags. Thus, the technical feature linking the invention of Groups I-VI does not constitute a special technical feature as defined by PCT Rule 13.2. Thus, the restriction is proper.

Claims 9-11, 13, 14, 16, 18, 19 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 20, 2022.

The restriction requirement is still deemed proper and is therefore made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 20-22, 24, 25 and 27 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 16, 2021 and October 20, 2022 have been considered. Initialed copies of the IDSs accompany this Office Action.


Priority
The present application filed August 19, 2019 is a 371 (National Stage) of PCT/US18/52494, filed September 24, 2018, which claims the benefit of US Provisional Patent Application No. 62/562,582, filed 
September 25, 2017.

Claim Objections/Rejections
	Claim interpretation: the term “hybridization array” is interpreted to refer to at least one single-stranded anti-codon oligomer immobilized in any way such as, for example, on a substrate, within a cell, bound to a molecule, in a container such as a well or vial, in a solution, printed on a glass slide, within an emulsion, etc. 
	The term “G includes an oligonucleotide” is interpreted to mean that “G” can be any molecule, structure, substrate (e.g., a bead, a cell), surface (e.g., a glass slide, tissue), solution, etc., as long as, “G” includes an oligonucleotide.

Specification Objections
(1)	The disclosure is objected to because of the following informalities: the as-filed Specification, filed 
March 20, 2020, does not include the references associated with the in-text superscript numbers cited in the as-filed Specification (See; “or (split)2-5, react, mix process” at pg. 11, lines 26-28).
Appropriate correction is required.


(2)	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, such as at pg. 79, lines 4 and 5. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 20-22, 24, 25 and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 20, 25 and 27 are indefinite for the recitation of the term “independent coding regions” such as recited in claim 20, line 22 because there it is unclear whether the “independent coding regions” are the same as (and/or are different from) the “first coding region”, “at least two coding regions”, “1 to 5 coding regions”, and “second coding region” as recited in claim 20, lines 5-6, 9, 20 and 32; and/or whether each of the differently recited “coding regions” comprise different structures, are used in different parts of the molecules, and/or are used at different times in the formation of the molecule of formula (I) and, thus, the metes and bounds of the claim cannot be determined.
	Claim 20 is indefinite for the recitation of the term “[(B1)M-1--L1]O--G--[L2--(B2)K-1)P” in line 7 because formula (II) is missing a bracket “]” while comprising an extra parentheses “)”such that the structure of formula (II) is unclear and, thus, the metes and bounds of the claim cannot be determined.
Claim 20 is indefinite for the recitation of the term “sorting the pool of molecules of formula (II)” in line 23 because there is insufficient antecedent basis for the term “the pool of molecules” in the claim, such that it is completely unclear what “pool of molecules of formula (II)” is being referred to. Instant claim 20, lines 5-6 recites a hybridization array that is “capable of hybridizing to a first coding region of a molecule of formula (II)” (underline added), wherein no structure of formula (II) is recited to be present, pooled and/or bound to the array, such that the origin of the “pool of molecules of formula (II)” is completely unknown and, thus, the metes and bounds of the claim cannot be determined.
	Claim 20 is indefinite for the recitation of the term “[(B1)M--L1]O--G--[L2--(B2)K)P” in line 40 because formula (I) is missing a bracket “]” while comprising an additional parentheses “)”such that the structure of formula (I) is unclear. Moreover, if “P” is zero as recited in line 50, then based on the position of the parentheses, no molecules of either formula is therefore present and, thus, the metes and bounds of the claim cannot be determined.
	Claim 21 is indefinite for the recitation of the term “steps (a), (b), and (c)” in line 14 because there is no recitation of “steps (a), (b), and (c)” in claims 20 or claim 21, such that it is completely unclear what steps are optionally repeated and, thus, the metes and bounds of the claim cannot be determined.
	Claims 24 and 27 are indefinite for the recitation of the term “at least one of O and P is zero” such as recited in claim 24, line 1; as well as, “wherein P is 0; O is 1” and “wherein O is 0; P is 1” such as recited in claim 27, lines 1 and 5 because it is unclear whether the term refers to “O” and “P” in the structure of formula (I), “O” and “P” the structure of formula (II), or “O” and “P” in both the structures of formula (I) and formula (II). Moreover, based on the position of the parentheses in formula (I) and formula (II), if “P” is zero, then the molecules of formula (II), and the sub-pools of molecules of formula (I) are not present given that: [(B1)M-1--L1]O--G--[L2--(B2)K-1)0 and, thus, the metes and bounds of the claim cannot be determined.
Claim 22 is indefinite insofar as it ultimately depends from instant claim 20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-22, 24, 25 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to a new and useful process because the claims encompass a naturally occurring process found in nature. Moreover, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon (including a product of nature), or an abstract idea without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf (“Nature-Based Products Examples”).  This rejection is proper.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims encompass an abstract idea in the form of mathematical concepts, mental process, and steps that can be carried out using a generic computer performing routine and conventional functions of implementing instructions of an abstract idea on a computer. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 20-22, 24, 25 and 27 do not recite a new and useful process; and the claims are directed to a natural phenomenon, wherein the claims encompass a process that occurs in nature; and the claims do not recite something significantly different than the judicial exception. The rationale for this determination is explained below:
In the instant case, instant claim 20 is broadly directed to a method of forming a molecule of formula (I), comprising: [(B1)M--L1]O--G--[L2--(B2)K)P, wherein molecules of formula (II) comprising [(B1)M-1--L1]O--G--[L2--(B2)K-1)P hybridize to regions of an at least one first hybridization array comprising [(B1)M--L1]O--G--[L2--(B2)K)P including wherein O is zero to give the structure of formula (I) comprising: G--[L2--(B2)K)P and the structure of formula (II) comprising: G--[L2--(B2)K-1)P, wherein G includes an oligonucleotide, which react with at least one single stranded anti-codon oligomer of a hybridization array, are released from the array before reacting the molecule of formula (II) with at least one of building blocks B1 and B2 to provide a molecule of formula (I).
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a product, thus, the instant claims are directed to a statutory category. Step I: [YES].
Proceeding to revised Step IIA – Prong One of the analysis, which asks if the claimed invention is directed to a judicial exception, such that claims 20-22, 24, 25 and 27 are drawn to a natural phenomenon in the form of a method of forming a molecule of formula (I) including naturally-occurring molecules by natural methods, encompassing an oligonucleotide-linker-building block and/or a building block-linker-oligonucleotide-linker-building block having any structure. Thus, the claims recite a judicial exception in the form of a natural phenomenon that encompasses a natural process. Thus, under the revised Step IIA analysis, the claims are directed to an abstract idea. Step IIA – Prong One [YES].
Proceeding to revised Step IIA – Prong Two of the analysis asks whether the claims recite additional elements that integrate the judicial exception into a practical application of the exception. The claims are directed to a method of forming a molecule of formula (I) comprising: (i) providing at least one first hybridization array comprising at least one first single stranded anti-codon oligomer; and at least one second hybridization array comprising at least one second single stranded anti-codon oligomer; (ii) hybridizing molecules of formula (II) to each of the first and second single-stranded anti-codon oligomer; (iii) releasing the molecules of formula (II) from the hybridization arrays; (iv) reacting at least one building block B1 and B2 with the molecule of formula (II) to form a pool of molecules of formula (I); and (v) identifying the building blocks. Thus, the claims do not integrate the judicial exceptions into a practical application of the exceptions. Step IIA – Prong Two [NO].
Proceeding to Step IIB of the analysis: the question then becomes what element or what combination of elements is sufficient to amount to significantly more than the judicial exception? The instant independent claim is recited at a high level of generality, such that substantially all practical applications of methods of forming molecules of formula (I) are covered. For instance, the claims are recited without any specificity as to the order of steps; the identifying of the hybridization arrays; the anti-codon oligomers; the first coding region; the molecule of formula (II); the molecule of formula (I); how the molecule of formula (II) is immobilized on the arrays; the structure of oligonucleotide G; the structure and number of positional building blocks B1 and B2; the structure of linkers L1 and L2; the integers M and K; the molecules of formula (I); the number and make-up of the pools and/or sub-pools; the method of pooling the method of releasing; the method of providing; the method of reacting; the coding regions; the number of coding regions; and/or the method of identifying.
In the instant claims, the steps are well-known, purely conventional or routine in the art, such that the claims as a whole do not recite something significantly different than the judicial exception itself. For example, the instant published Specification indicates that the methods of selection described in the preceding paragraphs can be found in the literature for phage display, ribosome display, and mRNA display. See, for example, Amstutz, Patrick, et al., Cell biology: a laboratory handbook, 3rd ed. ELSEVIER, Amsterdam (2006): 497-509, and references therein as evidenced by Watts et al. (US2020063163; paragraph [0177]); it was known that the number of protein-coding genes in multicellular organisms is surprisingly low compared with the variety of biological functions performed by these proteins and the resulting physiological and morphological complexity of higher eukaryotic species, wherein such a major increase in functional complexity is largely generated at two fundamental levels: (i) transcriptional and post-transcriptional control that regulates differential gene expression, alternative transcription and splicing, and (ii) post-translational modifications that affect protein structure, function and metabolic fate, and facilitate a large variety of functions performed by these proteins in vivo; and that in Homo sapiens, 29 of the 43 tRNAAla genes (68%) correspond to the iso-acceptor tRNAAlaAGC, wherein similar relationships were reported for bacterial species, and a recent study traces the correlation between two tRNA modifications in base 34 of the anticodon that increase codon-pairing ability, mediated by tRNA-dependent adenosine deaminases and uridine methyl-transferases, found that the emergence of these modifications likely played a role in shaping of genomes and directing evolution of many species. Moreover, RNA–RNA interactions in the course of translation are limited to the classical codon–anticodon base-pairing between mRNAs and tRNAs; as well as, to interaction of ribosomal RNA (rRNA) with ribosome binding sites (RBS) on mRNAs in prokaryotes is known in the art as evidenced by Shabalina et al. (Nucleic Acids Research, 2013, 41(4), 2073-2094; pg. 2073, col 2, first full paragraph; pg. 2076, col 1, firs full paragraph; and pg. 280, col 1; first full paragraph, lines 1-5); and, it was known that there are 256 quadruplet codons that might be assigned to ncAAs, wherein translation of quadruplet codons, via frameshift suppressors (tRNAs with extended anticodons), occurs naturally as evidenced by de la Torre (Genetics Reviews; 2021; 22, 169-184; pg. 172, col 1, last partial paragraph; and col 2; first partial paragraph, lines 1-3). Moreover, it was known that extensive structural, physico-chemical, and kinetic studies of the decoding process have revealed that an integrative interaction network between mRNA, tRNA, and rRNA ensures efficient and accurate translation, wherein additional factors have been identified that modulate the decoding process by impacting the quality of the codon anticodon interaction, such that a significant and essential influence on decoding derives from RNA modifications; and that tRNAs, in particular, contain many post-transcriptionally modified nucleotides; and rRNAs and mRNAs harbor numerous base and ribose modifications, implying that they may play an important role during protein synthesis as evidenced by Hoernes et al. (Nature Communications; 2018, 1-12; pg. 2, col 1, second full paragraph); and that hybridization to tRNAPhe results provided the following conclusions: (i) only a few of 65 dodecamer probes bind to tRNAPhe; (ii) the hybridization results depend on salt; (iii) only four regions of tRNAPhe (acceptor stem, D stem-loop, variable loop/T-C stem and variable loop/anticodon stem) strongly bind to the microarray probes; (iv) strength of hybridization covers two to three orders of magnitude; (v) hybridization strongly depends on RNA binding region, sometimes shifting binding region by one position results in changing hybridization yield up to 15-fold; (vi) hybridization yield is not always proportional probes to length of DNA probes; and (vii) hybridization is the same for attached at the 5’ or 3’ end to the glass support, wherein hybridization of probes to single-stranded loops and often to adjacent helical regions, proposing that even a short single-stranded region is sufficient for duplex nucleation and subsequent invasion of an adjacent stem, especially when the single-stranded region has A-form character and stacks on the stem, such that the authors concluded that ‘major determinants of hybridization lie in the structure of RNA’; and that in nature, only initiator tRNAiMet can denote the first amino acid in polypeptide synthesis and only the elongator tRNAmMet allows extension of polypeptide as evidenced by Kierzek et al. (Nucleic Acids Research, 2014, 43(1), 1-12; pg. 2, col 1, last partial paragraph; and col 2, first partial paragraph; ad pg. 7, fourth full paragraph).
Thus, the claims as a whole simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 20 DOES NOT qualify as eligible subject matter.
Dependent claims 21, 22, 24, 25 and 27 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes naturally-occurring product or non-naturally occurring product of claim 20 significantly different. For example, claim 22 encompasses the method of claim 20, wherein each coding region contains from 6 to 50 nucleotides, or wherein each coding region contains from 8 to 30 nucleotides, but it does not add anything that makes the natural phenomenon in claim 1 significantly different. Thus, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. 
In light of the above consideration and the new guidance, claims 20-22, 24, 25 and 27 are non-statutory. This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	 Claims 20-22, 24, 25 and 27 is rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Freskgard et al. (US Patent No. 9284600, issued March 15, 2016). 
Regarding claims 20-22, 24, 25 and 27, Freskgard et al. teach a method for generating a library of bifunctional complexes, comprising the steps of: (a) providing one or more different nascent bifunctional complexes comprising a reactive group and an oligonucleotide identifier region; (b) providing a plurality of different building blocks, each comprising an oligonucleotide sufficient complementary to an identifier region to allow for hybridization (interpreted as positional building blocks), a transferable functional entity, and an anti-codon identifying the functional entity; (c) mixing nascent bifunctional complexes and plurality of building blocks under hybridization conditions to form hybridization products; (d) transferring functional entities of the building blocks to the nascent bifunctional complexes through a reaction involving the reactive group of the nascent bifunctional complex; (e) enzymatically extending the oligonucleotide identifier regions to obtain codons attached to the bifunctional complexes having received the chemical entities; (f) separating the components of the hybridization products; recovering the complexes; and (g) repeating steps (c) to (f) one or more times, as appropriate (interpreted as hybridization with an anti-codon; providing and reacting positional building blocks; and interpreting functional entities as building blocks, claim 20) (col 9, lines 63-67; and col 10, lines 1-18). Freskgard et al. teach that the length of the oligonucleotide is preferably suitable for hybridization with a complementing oligonucleotide, wherein the number of nucleotides in the linking moiety is 8 or above, wherein the linking moiety is attached to the chemical reaction site via a spacer comprising a selectively cleavable linker to enable detachment of the display molecule from the coding part in a step subsequent to the formation of the final bifunctional complex (interpreted as releasing a sub-pool of molecules; encompassing 6 to 50 nucleotides, claims 20-22) (col 4, lines 2-11). Freskgard et al. teach in Figure 2, four cycles of functional entity and codon transfer, such that in the first cycle, a hybridization product is formed between the identifier and building block, wherein the hybridization product ensures that the functional entity and the scaffold are brought into close spatial proximity, thus increasing the probability that a reaction will take place; and the formation of a duplex between the two oligonucleotides also provides a binding region for a polymerase, such that in the presence of a polymerase, a mixture of dNTPs and a suitable buffer, the unique anti-codon (UA) is transferred to the identifier as a codon (interpreting the duplex as G oligonucleotide comprising linker, wherein L is 0 or 1; hybridizing an single stranded anti-codon to a molecule of formula (II); reacting building blocks B1 and B2; O or p is 0 or 1 and O or P is 1; interpreting functional entities as building blocks; and repeating with B3 and B4, claims 20, 21) (col 69, lines 3-14).

    PNG
    media_image1.png
    660
    877
    media_image1.png
    Greyscale

Freskgard et al. teach that in the event that two or more functional entities are transferred to the complex, the codons can be separated by a constant region or a binding region which can have any suitable number of nucleotides (e.g., 1 to 20), wherein one function of the binding reaction can be to establish a platform at which the polymerase can bind, and wherein the identifier can comprise further codons such as 3, 4, 5 or more codons (interpreted as a linker; interpreting the constant region/binding region as G; codons as building blocks; M and K encompassing 1 to 20; O and P are zero or 1; reacting at least one building block; and 2 to 5, or 2 to 3 independent coding regions to identify building blocks, claims 20, 21, 25 and 27) (col 5, lines 36-47). Freskgard et al. teach that the binding regions have alternating sequences allowing for addition of building blocks from two pools in the formation of a library, such that the binding region can adjust the annealing temperature to a desired level (interpreted as building blocks B; pools; and sub-pools, claims 20 and 21) (col 15, lines 53-57). Freskgard et al. teach that the one or more identifier can be single-stranded or double-stranded; and the identifier region or the building block oligonucleotide in general comprises one or more anti-codons preceding the active anti-codon can be random or semi-random (interpreted as a single-stranded anticodon, claim 20) (col 16, lines 20-26). Freskgard et al. teach that the formation of a library of bifunctional complexes can be performed using a solid support for the platform molecule as shown in Figures 9 and 10, which allows sequential transfer where each library of assembly platform molecules with different addition of non-coding region and complementing binding region dependent of which specific step is immobilized in separate vials and a library of identifier and building block molecules is supplied, such that after the annealing/transfer-extension steps, the library is removed (e.g., with elevated temperature) and transferred to another vial with an immobilized assembly platform library (with an additional non-coding and complementing binding region) to allow the next step in the process (interpreted as immobilized on a first array; releasing; pools; sub-pools; and sorting, claim 20) (col 18, lines 15-28). 

    PNG
    media_image2.png
    539
    758
    media_image2.png
    Greyscale

Freskgard et al. teach that the in the formation of a library it can be advantageous to use a combination of a one-pot synthesis strategy (mode 1) and a split-and-mix strategy (mode 2), where in a split-and-mix strategy, the nascent bifunctional complex is dispensed in one or more separate compartment and subsequently exposed to a reactant in each compartment, which reacts at the chemical reaction site, and an agent which provides the tag identifying said reactant at the priming site (interpreting split and mix as cleaving into separate containers, claims 20 and 21) (col 18, lines 39-44; and col 24, lines 9-12). Freskgard et al. teach in mode 2 that it is desired to react the with more than a single reactant, such that the content of two or more compartments are pooled together and subsequently split into an array of compartments for a new round of reactions and, thus, in any round subsequent to the first round, the end product of a preceding round of reaction is used as the nascent bifunctional complex to obtain a library of bifunctional complexes, in which each member of the library comprises a reagent specific reaction product and respective tags which codes for the identity of each of the reactants that have participated in the formation of the reaction product (interpreted as sorting the pools and/or sub-pools; and repeating steps (a)-(c), claims 20 and 21) (col 20, lines 61-67; and col 21, lines 1-4). Freskgard et al. teach that at least one linker will link the display molecule to the coding part, the part comprising the one or more tags identifying the various reactants that have participated in the formation of the display molecule, wherein it can be desired to connect the display molecule part to the coding part of the bifunctional complex through a space comprising a selectively cleavable linker (interpreted as a linker, claim 20) (col 23, lines 5-13). Freskgard et al. teach that the method of the invention terminates with a decoding step, that is a step in which the identity of the chemical entity or entities are deciphered by an analysis of the anti-tag, wherein the anti-tag is an oligonucleotide, the decoding step (iv) can be performed by sequencing an anti-tag nucleotide; and wherein various methods for sequencing are apparent for the skilled person, including the use of cloning and exposure to a microarray (interpreted as identifying the positional building blocks, claim 27) (col 59, lines 38-44). Freskgard et al. teach that the tags contain recognizing groups such as nucleotide sequences, epitopes, wherein the tags carries information of the entity to which it is attached, such as entity structure, mass, spatial position (plate information) etc.; and the tags can be composed of monoclonal antibodies, peptides, proteins, oligonucleotides, DNA, RNA, LNA, PNA, natural peptides, unnatural peptides, polymeric or oligomeric hydrazine aryl and alkyl carboxylic acids, polymeric or oligomeric aminoxy aryl and alkyl carboxylic acids, peptoids, other natural polymers or oligomers, unnatural polymers (interpreted as tags as coding regions to identify building blocks; and inherently identifying 10, 20, 30-100% of building blocks, claims 20, 25 and 27) (col 59, lines 45-54). Freskgard et al. teach that the anti-tag oligonucleotide is annealed at the 3’ end of the oligonucleotide part of the nascent bifunctional complex with a single stranded overhang comprising an anti-codon, which identifies the reactant; and that cut-sites can be used for multimerization of the coding region by cloning into a suitable vector for sequencing, wherein this approach allows simultaneous sequencing of many encoding regions, and the identification of the display molecule by applying the PCR product to a suitable microarray (interpreted as a single stranded anti-codon; and 10-100%, 20-100% or 30-100% of building blocks are identified by coding regions, claims 20, 25 and 27) (col 6, lines 3-7; and col 7, lines 60-64). Freskgard et al. teach that for a specific functional entity, only a single combination of nucleotides is used; however, several anti-codons such as up to six different anti-codons for the same functional entity can be used for a single amino acid, such that two or more anti-codons identifying the same functional entity can carry further information related to different reaction conditions (interpreted as using 2-3 independent coding regions to identify independent coding regions; and interpreting functional entities as building blocks, claims 25 and 27) (col 12, lines 3-10). Freskgard et al. teach that it is possible to perform a single round or several rounds of selection against a specific target with a subsequent amplification of the selected variants, wherein the obtained variants are separately tested in a suitable assay (col 7, lines 46-49).
Freskgard et al. meet all the limitations of the claims and, therefore, anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 20-22, 24, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Freskgard et al. (US Patent No. 9284600, issued March 15, 2016) in view of Gouliaev et al. (International Patent WO20110127933, published October 20, 2011).
Regarding claims 20-22, 24, 25 and 27, Freskgard et al. teach a method for generating a library of bifunctional complexes, comprising the steps of: (a) providing one or more different nascent bifunctional complexes comprising a reactive group and an oligonucleotide identifier region; (b) providing a plurality of different building blocks, each comprising an oligonucleotide sufficient complementary to an identifier region to allow for hybridization (interpreted as positional building blocks), a transferable functional entity, and an anti-codon identifying the functional entity; (c) mixing nascent bifunctional complexes and plurality of building blocks under hybridization conditions to form hybridization products; (d) transferring functional entities of the building blocks to the nascent bifunctional complexes through a reaction involving the reactive group of the nascent bifunctional complex; (e) enzymatically extending the oligonucleotide identifier regions to obtain codons attached to the bifunctional complexes having received the chemical entities; (f) separating the components of the hybridization products; recovering the complexes; and (g) repeating steps (c) to (f) one or more times, as appropriate (interpreted as hybridization with an anti-codon; providing and reacting positional building blocks; and interpreting functional entities as building blocks, claim 20) (col 9, lines 63-67; and col 10, lines 1-18). Freskgard et al. teach that the length of the oligonucleotide is preferably suitable for hybridization with a complementing oligonucleotide, wherein the number of nucleotides in the linking moiety is 8 or above, wherein the linking moiety is attached to the chemical reaction site via a spacer comprising a selectively cleavable linker to enable detachment of the display molecule from the coding part in a step subsequent to the formation of the final bifunctional complex (interpreted as releasing a sub-pool of molecules; encompassing 6 to 50 nucleotides, claims 20-22) (col 4, lines 2-11). Freskgard et al. teach in Figure 2, four cycles of functional entity and codon transfer, such that in the first cycle, a hybridization product is formed between the identifier and building block, wherein the hybridization product ensures that the functional entity and the scaffold are brought into close spatial proximity, thus increasing the probability that a reaction will take place; and the formation of a duplex between the two oligonucleotides also provides a binding region for a polymerase, such that in the presence of a polymerase, a mixture of dNTPs and a suitable buffer, the unique anti-codon (UA) is transferred to the identifier as a codon (interpreting the duplex as G oligonucleotide comprising linker, wherein L is 0 or 1; hybridizing an single stranded anti-codon to a molecule of formula (II); reacting building blocks B1 and B2; O or p is 0 or 1 and O or P is 1; interpreting functional entities as building blocks and repeating with B3 and B4, claims 20, 21) (col 69, lines 3-14).

    PNG
    media_image1.png
    660
    877
    media_image1.png
    Greyscale

Freskgard et al. teach that in the event that two or more functional entities are transferred to the complex, the codons can be separated by a constant region or a binding region which can have any suitable number of nucleotides (e.g., 1 to 20), wherein one function of the binding reaction can be to establish a platform at which the polymerase can bind, and wherein the identifier can comprise further codons such as 3, 4, 5 or more codons (interpreted as a linker; interpreting the constant region/binding region as G; codons as building blocks; M and K encompassing 1 to 20; O and P are zero or 1; reacting at least one building block; and 2 to 5, or 2 to 3 independent coding regions to identify building blocks, claims 20, 21, 25 and 27) (col 5, lines 36-47). Freskgard et al. teach that the binding regions have alternating sequences allowing for addition of building blocks from two pools in the formation of a library, such that the binding region can adjust the annealing temperature to a desired level (interpreted as building blocks B; pools; and sub-pools, claims 20 and 21) (col 15, lines 53-57). Freskgard et al. teach that the one or more identifier can be single-stranded or double-stranded; and the identifier region or the building block oligonucleotide in general comprises one or more anti-codons preceding the active anti-codon can be random or semi-random (interpreted as a single-stranded anticodon, claim 20) (col 16, lines 20-26). Freskgard et al. teach that the formation of a library of bifunctional complexes can be performed using a solid support for the platform molecule as shown in Figures 9 and 10, which allows sequential transfer where each library of assembly platform molecules with different addition of non-coding region and complementing binding region dependent of which specific step is immobilized in separate vials and a library of identifier and building block molecules is supplied, such that after the annealing/transfer-extension steps, the library is removed (e.g., with elevated temperature) and transferred to another vial with an immobilized assembly platform library (with an additional non-coding and complementing binding region) to allow the next step in the process (interpreted as immobilized on a first array; releasing; pools; sub-pools; and sorting, claim 20) (col 18, lines 15-28). 

    PNG
    media_image2.png
    539
    758
    media_image2.png
    Greyscale

Freskgard et al. teach that the in the formation of a library it can be advantageous to use a combination of a one-pot synthesis strategy (mode 1) and a split-and-mix strategy (mode 2), where in a split-and-mix strategy, the nascent bifunctional complex is dispensed in one or more separate compartment and subsequently exposed to a reactant in each compartment, which reacts at the chemical reaction site, and an agent which provides the tag identifying said reactant at the priming site (interpreting split and mix as cleaving into separate containers, claims 20 and 21) (col 18, lines 39-44; and col 24, lines 9-12). Freskgard et al. teach in mode 2 that it is desired to react the with more than a single reactant, such that the content of two or more compartments are pooled together and subsequently split into an array of compartments for a new round of reactions and, thus, in any round subsequent to the first round, the end product of a preceding round of reaction is used as the nascent bifunctional complex to obtain a library of bifunctional complexes, in which each member of the library comprises a reagent specific reaction product and respective tags which codes for the identity of each of the reactants that have participated in the formation of the reaction product (interpreted as sorting the pools and/or sub-pools; and repeating steps (a)-(c), claims 20 and 21) (col 20, lines 61-67; and col 21, lines 1-4). Freskgard et al. teach that at least one linker will link the display molecule to the coding part, the part comprising the one or more tags identifying the various reactants that have participated in the formation of the display molecule, wherein it can be desired to connect the display molecule part to the coding part of the bifunctional complex through a space comprising a selectively cleavable linker (interpreted as a linker, claim 20) (col 23, lines 5-13). Freskgard et al. teach that the method of the invention terminates with a decoding step, that is a step in which the identity of the chemical entity or entities are deciphered by an analysis of the anti-tag, wherein the anti-tag is an oligonucleotide, the decoding step (iv) can be performed by sequencing an anti-tag nucleotide; and wherein various methods for sequencing are apparent for the skilled person, including the use of cloning and exposure to a microarray (interpreted as identifying the positional building blocks, claim 27) (col 59, lines 38-44). Freskgard et al. teach that the tags contain recognizing groups such as nucleotide sequences, epitopes, wherein the tags carries information of the entity to which it is attached, such as entity structure, mass, spatial position (plate information) etc.; and the tags can be composed of monoclonal antibodies, peptides, proteins, oligonucleotides, DNA, RNA, LNA, PNA, natural peptides, unnatural peptides, polymeric or oligomeric hydrazine aryl and alkyl carboxylic acids, polymeric or oligomeric aminoxy aryl and alkyl carboxylic acids, peptoids, other natural polymers or oligomers, unnatural polymers (interpreted as tags as coding regions to identify building blocks; and inherently identifying 10, 20, 30-100% of building blocks, claims 20, 25 and 27) (col 59, lines 45-54). Freskgard et al. teach that the anti-tag oligonucleotide is annealed at the 3’ end of the oligonucleotide part of the nascent bifunctional complex with a single stranded overhang comprising an anti-codon, which identifies the reactant; and that cut-sites can be used for multimerization of the coding region by cloning into a suitable vector for sequencing, wherein this approach allows simultaneous sequencing of many encoding regions, and the identification of the display molecule by applying the PCR product to a suitable microarray (interpreted as a single stranded anti-codon; and 10-100%, 20-100% or 30-100% of building blocks are identified by coding regions, claims 20, 25 and 27) (col 6, lines 3-7; and col 7, lines 60-64). Freskgard et al. teach that for a specific functional entity, only a single combination of nucleotides is used; however, several anti-codons such as up to six different anti-codons for the same functional entity can be used for a single amino acid, such that two or more anti-codons identifying the same functional entity can carry further information related to different reaction conditions (interpreted as using 2-3 independent coding regions to identify independent coding regions; and interpreting functional entities as building blocks, claims 20, 25 and 27) (col 12, lines 3-10). Freskgard et al. teach that it is possible to perform a single round or several rounds of selection against a specific target with a subsequent amplification of the selected variants, wherein the obtained variants are separately tested in a suitable assay (col 7, lines 46-49).
Freskgard et al. do not specifically exemplify coding regions comprising 8 to 30 nucleotides (instant claim 25, in part).
Regarding claim 25 (in part), Gouliaev et al. teach that prior methods suffer from the disadvantage that molecule synthesis is dependent upon the recognition between the anti-codon and the template, wherein hybridization between two oligonucleotides can occur provided there is sufficient complementarity between them, such that the codon sequence of the template hybridizes illegitimately to the anti-codon linked to a transfer unit, which impairs subsequent decoding of the synthesized molecules, and reduces the applicability of templated methods for the identification of drugable molecules (pg. 3, lines 45-46; and pg. 4, lines 1-9). Gouliaev et al. teach encoded organic synthesis methods which optimize the use of protection groups in organic solvents by minimizing the number of nucleic acid residues one needs to protect at any given reaction step - while at the same time facilitating reaction conditions compatible with molecule synthesis and/or tag additions in solution (i.e. in the absence of any linkage to a solid support), such that part of the synthesis method according to the present invention is conducted in one or more organic solvents when a nascent bi-functional complex comprising an optionally protected tag or oligonucleotide identifier is linked to a solid support, and another part of the synthesis method is conducted under conditions suitable for enzymatic addition of an oligonucleotide tag to a nascent bi-functional complex in solution; wherein the optionally protected tag or oligonucleotide identifier linked to the solid support identifies some, but not all, of the reactive compound building blocks which have reacted with the chemical reaction site comprised by, or linked to, the optionally protected tag or oligonucleotide identifier, wherein said tag or identifier is in turn linked to a solid support (pg. 4, lines 10-29). Gouliaev et al. teach that one or more identifier tags identifies two or more reactive compound building blocks; and in at least some rounds, an identifier tag either identifies several different reactive compound building blocks, or several different identifier tags identifies or are used to identify the same reactive compound building block (interpreted as encompassing identifying 10, 20 or 30% to 100% of positional building blocks, claims 20, 25 and 27) (pg. 8, lines 5-9). Gouliaev et al. teach that the identifier oligonucleotide resulting from oligonucleotide tag ligation can include the third intermediate bifunctional complex, and preferably has a length of from 6 to 300 consecutive nucleotides, for example, from about 6 to about 150 consecutive nucleotides, or such as from about 8 to 30 nucleotides (interpreted as a coding region comprising 8 to 30 nucleotides, claim 25) (pg. 78, lines 41-45; and pg. 79, line 6). Gouliaev et al. teach a method comprising: (a) providing a solution of m initiator compounds in the form of intermediate bifunctional complexes, wherein m is an integer of 1 or greater, where the initiator compounds consist of a functional moiety comprising n building blocks, where n is a n integer of 1 or greater, which is operatively linked to an initial oligonucleotide which identifies n building blocks; (b) dividing the solution of step (a) into r reaction vessels, wherein r is an integer of 2 or greater, thereby producing r aliquots of the solution; (c) reacting the initiator compounds in each reaction vessel with one of r building blocks, thereby producing r aliquots comprising compounds consisting of a functional moiety comprising n+1 building blocks operatively linked to the initial oligonucleotide (interpreted as the molecule of formulas (I) and (II)); and (d) reacting the initial oligonucleotide in each aliquot with one of a set of r distinct incoming oligonucleotides in the presence of an enzyme which catalyzes the ligation of the incoming oligonucleotide and the initial oligonucleotide, under conditions suitable for enzymatic ligation of the incoming oligonucleotide and the initial oligonucleotide; thereby producing r aliquots comprising molecules consisting of a functional moiety comprising n+1 building blocks operatively linked to an elongated oligonucleotide which encodes the n+1 building blocks (interpreted as releasing into separate containers; pooling; sub-pooling; forming molecules of formulas (I) and (II); reacting; and independently sorting, claim 20) (pg. 42, lines 24-44). Gouliaev et al. teach a method comprising: (a) providing an initiator compound in the form of an intermediate bi-functional complex comprising an initial functional moiety comprising n building blocks, where n is an integer of 1 or greater, wherein the initial functional moiety comprises at least one reactive group, and is operatively linked to an initial oligonucleotide; wherein the initial functional moiety and the initial functional oligonucleotide are linked by a linking moiety and wherein the initial oligonucleotide is double-stranded and the linking moiety is covalent coupled to the initial functional moiety and to both strands of the initial oligonucleotide; wherein the linking moiety comprises a first functional group capable of forming a covalent bond with a building block, a second functional group capable of forming a bond with the 5'-end of one strand of the initial oligonucleotide, and a third functional group capable of forming a covalent bond with the 3'-end of the other strand of the initial oligonucleotide; (b) reacting the initiator compound with a building block comprising at least one complementary reactive group, wherein the at least one complementary reactive group is complementary to the reactive group of step (a), under conditions suitable for reaction of the complementary reactive group to form a covalent bond (interpreted as hybridizing); (c) reacting the initial oligonucleotide with an incoming oligonucleotide corresponding to the building block of step (b) in the presence of an enzyme which catalyzes ligation of the initial oligonucleotide and the incoming oligonucleotide, under conditions suitable for ligation of the incoming oligonucleotide and the initial oligonucleotide to form an encoding oligonucleotide; thereby producing a molecule which comprises a functional moiety comprising n+1 building blocks which is operatively linked to an encoding oligonucleotide which identifies the structure of the functional moiety (interpreted as a compound of formula (I) and (II)) (pg. 43, lines 1-29). Gouliaev et al. teach that oligonucleotide tag combinations can be enriched by partitioning single-stranded identifier oligonucleotides e.g. sequentially with anticodons corresponding to specific oligonucleotide tags essentially performing an affinity selection/ screening of the identifiers with or without encoded molecules (interpreted as hybridizing the compound of formula (II) to an anti-codon, claim 20) (pg. 409, lines 7-10).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Moreover, “it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, " ... a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S._,_, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303,306 (1950)". Therefore, in view of the benefits of optimizing the use of protection groups in encoded organic synthesis methods as exemplified by Gouliaev et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the method of producing bifunctional complexes comprising a display molecule part and a coding part as disclosed by Freskgard et al. to include the optionally protected tag or oligonucleotide identifier including tags or oligonucleotide identifiers linked to a solid support as taught by Gouliaev et al. with a reasonable expectation of success in combinatorially synthesizing tagged bifunctional complexes through optimized formulations and reaction conditions; in increasing the diversity of the combinatorial libraries; and/or in enriching the libraries of combinatorially produced bifunctional complexes with respect to a desired property in order to produce libraries of bifunctional complexes that can be identified and/or screened for activity in biological assays and/or against target proteins.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 20-22, 24, 25 and 27 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1675